Citation Nr: 1001199	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post left ankle 
fracture, with post traumatic arthritis (left ankle 
disability), current rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2006, the Veteran submitted a statement asking that 
VA use his VA treatment records to make a decision, since he 
was having difficulty collecting private records.  It does 
not appear that any attempt has been made to assist the 
Veteran in procuring these private records.  Furthermore, his 
request that VA use his VA treatment records to make a 
decision suggests that he is currently receiving care from 
VA, but the most current VA records in the claims file are 
from April 2006.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "n initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Remand is necessary to afford the Veteran the opportunity to 
have VA assist in obtaining private records and in order for 
VA to obtain current and complete VA treatment records.

The Board also notes that the last VA examination of the 
Veteran's left ankle was performed in February 2005, almost 
five years ago.  The Board is concerned that this examination 
may no longer provide an accurate picture of the current 
degree of severity of his left ankle fracture residuals.  
Therefore, another VA examination is needed to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran must also be advised of the importance of 
reporting to the scheduled VA examination and of the possible 
adverse consequences, to include the denial of his claim, for 
failing to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.

This notice should advice the Veteran 
that VA will attempt to obtain any 
private medical records related to his 
claim, provided the Veteran provide a 
release and the contact information for 
any private providers.

2.  If the Veteran responds with 
releases and contact information for 
private providers, obtain the Veteran's 
current and complete private treatment 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

4.  Afford the Veteran a complete VA 
orthopedic examination of his left 
ankle.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and 
such review must be noted in the 
examination report.  All appropriate 
tests deemed necessary should be 
accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  The examiner should fully 
describe the degree of limitation of 
motion of the joint or joints affected 
by the degenerative changes.  Any 
limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the 
left ankle.  The inability to perform 
the normal working movements of the 
body with normal excursion, strength, 
speed, coordination and endurance 
should be described, and the degree of 
functional loss due to pain should also 
be indicated.  38 C.F.R. § 4.40 (2009).  
It should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45 (2009).

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

